                       Case: 3:19-cv-00882-wmc Document #: 1-1 Filed: 10/28/19 Page 1 of 1



                                                  Schedule A
Columns
1       2                           3                4                   5                   6                7
                                                                                             Certificate of
Cause of                            Musical                              Date of             Registration     Date of Known
Action     Plaintiff                Composition      Writers             Publication         Number           Infringement



1.         UNIVERSAL MUSIC-         LOSER            Beck Campbell        June 25, 1993      PA 724-551       June 28, 2018
           MGB NA, LLC d/b/a                         (p/k/a “Beck”)
           UNIVERAL MUSIC-MGB
           SONGS                                     Karl Stephenson

           CYANIDE
           BREATHMINT MUSIC

2.         MILKSONGS                SEX TYPE         Scot Weiland        September 1, 1992   PA 689-635       September 2,
                                    THING                                                                     2018
                                                     Dean DeLeo

                                                     Robert DeLeo

                                                     Erick Kretz


3.         MEAT LOCKER              FACE             Tobin Esperance     January 27, 2015    PA 2-011-630     September 2,
           PUBLISHING INC.          EVERYTHING                                                                2018
                                    AND RISE         Jacoby Shaddix

                                                     Kane Gregory
                                                     Churko

                                                     Anthony Esperance
